Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors India Globalization Capital, Inc. We hereby consent to the incorporation by reference of our report dated 10th July, 2009 on the audit of the consolidated financial statements ofIndia Globalization Capital, Inc. for the year ended March 31, 2009 and 2008 in this Registration Statement of India Globalization Capital, Inc. on Form S-3 datedDecember 7, 2009. We also consent to the reference to our Firm under the caption “Experts” in such prospectus. YOGANANDH & RAM /s/Yoganandh & Ram Chennai, India December
